*467Opinion by
Ekwall, J.
In accordance with stipulation of counsel that a portion of the rice, namely, 3 percent, consists of broken kernels which will pass readily through a metal sieve perforated with round holes five and one-half sixty-fourths of 1 inch in diameter the same as the merchandise covered by United States v. Great Pacific Co. et al. (23 C. C. P. A. 319, T. D. 48192) and United States v. Kwong Lee Chong Co. et al. (id. 327, T. D. 48193), the claim at five-eighths of 1 cent per pound under paragraph 727 was sustained. Duck meat similar in all material respects to that the subject of Wa Chong Co. v. United States (61 Treas. Dec. 1118, T. D. 45695) was held dutiable upon the basis of the weight of the duck, exclusive of the oil, the weight of oil in each of the cases being as noted by the customs examiner on the involved invoices.